Case 16-38699        Doc 27     Filed 01/15/19     Entered 01/15/19 07:20:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-38699
         Miguel Bejar, Jr.
         Stephany M Bejar
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/07/2016.

         2) The plan was confirmed on 02/03/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/24/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,750.00.

         10) Amount of unsecured claims discharged without payment: $14,228.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-38699       Doc 27      Filed 01/15/19    Entered 01/15/19 07:20:57                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $12,541.71
         Less amount refunded to debtor                         $784.54

 NET RECEIPTS:                                                                                  $11,757.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $648.14
     Other                                                                  $18.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,666.14

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN HONDA FINANCE CORP Secured                0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP               Unsecured         750.00        750.24           750.24          75.02       0.00
 BECKET & LEE LLP               Unsecured          32.00        229.33           229.33          22.93       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           650.00        264.04           264.04          26.40       0.00
 DISCOVER BANK                  Unsecured      1,123.00       1,182.53         1,182.53        118.25        0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured            NA     19,974.16        19,974.16       1,997.42        0.00
 LVNV FUNDING                   Unsecured         694.00        694.31           694.31          69.43       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,188.00       3,044.39         3,044.39        304.44        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,937.00       2,943.71         2,943.71        294.37        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,137.00       1,105.16         1,105.16        110.52        0.00
 PORTFOLIO RECOVERY/GE CAPITAL Unsecured          469.00           NA               NA            0.00       0.00
 PORTFOLIO RECOVERY/SYNCHRONY Unsecured           396.00           NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/NAVIENT Unsecured       10,244.00            NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/NAVIENT Unsecured        5,075.00            NA               NA            0.00       0.00
 COAST TO COAST FINANCIAL SOLUT Unsecured          69.00           NA               NA            0.00       0.00
 MED BUSINESS BUREAU/RUSH UNIV Unsecured       1,021.00            NA               NA            0.00       0.00
 MED BUSINESS BUREAU/DUPAGE VA Unsecured          135.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/MIDAMERICA Unsecured            321.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HOSP Unsecured           310.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured      1,343.00            NA               NA            0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured         549.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured         393.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured          30.00           NA               NA            0.00       0.00
 EDUCATION NAVIENT              Unsecured     18,503.00            NA               NA            0.00       0.00
 UNITED STUDENT AID FUNDS       Unsecured     10,180.00     10,279.70        10,279.70       1,027.97        0.00
 US DEPARTMENT OF EDUCATION     Unsecured     14,619.00     30,442.83        30,442.83       3,044.28        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-38699        Doc 27      Filed 01/15/19     Entered 01/15/19 07:20:57              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $70,910.40          $7,091.03              $0.00


 Disbursements:

         Expenses of Administration                             $4,666.14
         Disbursements to Creditors                             $7,091.03

 TOTAL DISBURSEMENTS :                                                                      $11,757.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
